PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,020,051
Issue Date: 1 Jun 2021
Application No. 15/363,980
Filing or 371(c) Date: 29 Nov 2016
Attorney Docket No. PALO-036


:
:	DECISION ON PETITION
:
:
:



This is a decision on Patentee’s request for reconsideration of patent term adjustment in view of safe harbor statement under 37 CFR 1.705(d) filed August 2, 2021 (August 1, 2021 fell on a Sunday), requesting that the Office adjust the patent term adjustment from zero days to an unspecified number of days.  

The petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by 271 days is GRANTED.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by 271 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3225.

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


Encl:  Adjusted PTA calculation
           DRAFT Certificate of Correction



 									DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  	 11,020,051 B2 
		DATED            :     Jun. 1, 2021				DRAFT
		INVENTOR(S) :     Yun et al. 
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice: Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 0 days

      Delete the phrase “by 0 days” and insert – by 271 days --